Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-6 and 8-21 have been examined in this application.
	The filling date of this application number recited above is 16 December 2016. Foreign priority has been claimed for EP-15201410.6 in the Application Data Sheet, thus the examination will be undertaken in consideration of 18 December 2015, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the instructions” at line 1, but the antecedent basis for this limitation is unclear whether it is referring to the instructions issued “to define which commodity program of the two or more commodity program is available” from Claim 11, or if it’s referring to the instructions provided “to specifically modify the point balances associated with the two or more commodity programs” from Claim 12, thus clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claim 1, the claim recites “a method of transacting using multiple balances, the method-comprising:
retaining two or more commodity programs, wherein each commodity program is a set of commodities that includes a profile identifier, a point balance for the program, and wherein each commodity is stored as a byte pair including a commodity identifier reference byte and an available balance of that commodity byte;
holding a payment-device specific script at a [merchant] for distribution to the [user], wherein the [user] specific script is generated prior to initiation of the transaction and without input from the [user];
receiving, by the [merchant], a token from the [user], wherein the token is a unique value per [user];
determining, by the [merchant], the [user] specific script is available for the [user] based on the received token, wherein the script is an instruction to perform at least one of Programme Management, Allocation or Card management;
providing the determined script to the [user];
issuing instructions to define which commodity program of the two or more commodity programs is available;
determining, by the [merchant], two or more of the two or more commodity programs retained [by the user] is available for the transaction, selecting two of the two or more commodity programs to be used in a transaction;
 executing the transaction between the [user] and the [merchant], wherein the transaction is defined by value amounts for each of at least two of the two or more commodity programs, wherein each of the at least two of the two or more commodity programs include a different value type;
determining, by the [user], the value amounts for the transaction are available for commodities in the selected two commodity programs based on the available balance of the given commodity byte; and
completing the transaction by debiting multiple point balances of the payment device by amounts corresponding to the value amounts for each of the at least two respective commodity programs.”
As per Claim 11, the claim recites “a [merchant] for performing transactions, wherein the [merchant] is to interact with a [user who] retain two or more commodity programs, wherein each commodity program is a set if commodities that includes a profile identifier, a point balance for the program, the [user] to record multiple point balances in order to complete a transaction by debiting a point balance for each of at least two commodity programs of the [user] within a single transaction, wherein the [merchant] is operative to:
hold a [user] specific script at the [merchant] for distribution to the [user], wherein the [user] specific script is generated without input from the [user];
receive a token from the [user], wherein the token is a unique value per card;
determine the [user] specific script is available for the [user] based on the received token, wherein the script is adapted to perform at least one of Programme Management, Allocation or Card management;
issue instructions to the [user] to define which commodity programs are available; and
determine one or more of the two or more commodity programs retained on the [user] is available for the transaction;
receive selection of two of the two or more commodity programs to be used in a transaction; and
wherein the [merchant] provides the script to the [user] based on the profile identifier.”
As per Claim 16, the claim recites “a [user] for performing transactions with multiple point balances within a single transaction, wherein the [user] is to retain two or more commodity programs, wherein each commodity program is a set of commodities that includes a profile identifier, a point balance for the program, and wherein each commodity is stored on the [user] as a byte pair including a commodity identifier reference byte and an available balance of that commodity byte; and is adapted to interact with a [merchant] in order to complete a transaction by debiting multiple point balances of the [user] within a single transaction, wherein the [user] is operative to:
provide a token to the [merchant], wherein the token is a unique value per card used to locate a [user] specific script generated without input from the [user] and held at the [merchant];
receive instructions from the [merchant] to define which commodity programs are available;
return to the [merchant] one or more of the two or more commodity programs available for the transaction; and
receive from the [merchant] a [user] specific script based on the profile identifier, wherein the script is adapted to perform at least one of Programme Management, Allocation or Card management.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organized human activity, particularly fundamental economic principles or practices and/or commercial interactions. The method recited above is an interaction between a user (e.g. customer, consumer, etc.) and a merchant to conduct a transaction, wherein the user has a plurality of payment methods, e.g. multiple credit cards, gift cards, debit cards, coupons, etc. and the merchant informs the consumer of available payment methods that can be used, by which the transaction amount can be split among multiple payment methods. Performing transactions and selecting appropriate payment methods is a fundamental economic principles or practices, and the interaction between the user and the merchant for split payments to conduct the transaction is a commercial interaction. 
Additionally, the claims recite the method of storing rules or instructions (e.g. scripts), by which is provided to the user based on the received profile (e.g. token), wherein following rules or instructions are managing personal behavior or relationships or interactions between people, which is under certain methods of organized human activity. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “transacting device”, “commodity program”, “terminal of a transaction system”, “payment device”, “token”, and “script” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. The additional elements recited are generic computer components, by which can be generic off-the-shelf items available to the public and does not require any specialized components, are merely instructed to perform their generic functionalities, such as: receive data, hold data, determine data, compare data, and provide data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Also, the claims recite additional element “wherein each commodity is stored on the payment device as a byte pair including a commodity identifier reference byte and an available balance of that commodity byte”. Defining that the commodity is stored as a byte pair is mere data manipulation, wherein the limitation is selecting a particular data source or type of data to be manipulated, which is an insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application; see MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, and selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer system, along with adding insignificant extra-solution activity to the judicial exception, is not indicative of an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “further comprising providing instructions to specifically modify the point balances associated with the two or more commodity programs.” The claims provide further details regarding data manipulation (e.g. specifically modify point balances), wherein manipulating data is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 3 recites “wherein the instructions to specifically modify the point balances associated with the two or more commodity programs are generated prior to the initiation of the transaction, without requiring data from the payment device.” The claim provides further details regarding the instructions for data manipulation (data is generated prior and without required data), wherein manipulating data is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 4 recites “further comprising delivering an ordered sequence of instructions to a payment device.” The claim provides further steps of transmitting data (e.g. delivering instructions), which is mere instructions to use the computer system to perform the abstract idea (“apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 5 recites “further comprising identifying instructions that should be applied out of sequence without preventing the delivery of subsequent instructions in a sequence.” The claim provides further details regarding data manipulation (e.g. instruction sequence), wherein manipulating data is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 6 and 18 recite “further comprising storing information identifying instructions applied, until instructions have been applied that comprise an ordered sequence up to and including the out of sequence instructions.” The claims provides further steps of storing data (e.g. storing information identifying instructions applied), which is mere instructions to use the computer system to perform the abstract idea (“apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 8 recites “administration of the point balance is conditional on the profile identifier.” The claim provides further details regarding data manipulation (e.g. conditionally applying point balance), wherein manipulating data is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 9 and 19 recite “wherein the token can be interpreted by a payment application to determine whether instructions to update the point balance should be communicated by the terminal to the payment device.” The claims provide further steps of determining data (e.g. interpret data and determine data), which is mere instructions to use the computer system to perform the abstract idea (“apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, the claims do not positively recite the functionality of the systems or devices, as they recite that the token “can be interpreted” and the point balance “should be communicated” meaning these limitations “can be” or “should be” done but are not required to be performed, thus the additional element may be interpreted as non-functional descriptive material.
Claims 10 and 14 recite “wherein the terminal is programmed to interrogate the payment device to obtain information about each point balance recorded on the payment device.” The claims provide further steps of receiving data (e.g. interrogate device to obtain data), which is mere instructions to use the computer system to perform the abstract idea (“apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 13 recites “wherein the instructions are generated prior to the initiation of the transaction, without requiring data from the payment device.” The claim provides further details regarding the instructions for data manipulation (data is generated prior and without required data), wherein manipulating data is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 15 and 20 recite “wherein the terminal is programmed to perform transactions according to EMV specifications.” The claims provide further details regarding performing transactions according to a known method (e.g. EMV specifications), which is mere instructions to use the computer system to perform the abstract idea (“apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 17 recites “wherein the payment device is programmed to receive an ordered sequence of instructions and identify instructions that should be applied out of sequence.” The claim provides further steps of receiving data (e.g. receive instructions), which is mere instructions to use the computer system to perform the abstract idea (“apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 21 recites “determining, via the terminal, one or more available commodities for exchange in the transaction, wherein the one or more available commodities are available via the one or more available commodity programs.” The claim provides further steps of determining data (e.g. determine available commodities), which is mere instructions to use the computer system to perform the abstract idea (“apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-6, 8-10, 12-15, and 17-21, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-6 and 8-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments, see page 7, filed 22 March 2022, with respect to the Claim Objection have been fully considered and are persuasive.  The claim objection of claims 3 and 16 has been withdrawn. 
Applicant’s arguments, see page 7, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1 and 3 has been withdrawn. However, the rejection regarding claim 13 has not been addressed, therefore the 35 U.S.C. 112(b) rejection of claim 13 is maintained.
Applicant's arguments, see pages 7 to 13, with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 7 to 11, that the claims are “clearly directed to an arrangement that improves the operation of a system in several different ways …”. Examiner respectfully disagrees. It is not clear on how the limitations regarding the script being held by the terminal and using the script for a transaction with the device is showing improvement for offline transactions. The claim limitations recite that the terminal is merely “holding” a script, by which the terminal is just receiving and storing a predetermined set of instructions, and provide the script based on the received token of the payment device. As discussed above under 35 U.S.C. 101 rejection, receiving and storing rules or instructions and providing them based on the received profile is just following rules or instructions, which is part of the abstract idea. The additional elements of using generic computer devices (e.g. terminal, payment device, etc.) is merely using a computer as a tool to perform the abstract idea (e.g. “apply it’), and does not provide an improvement to the functioning of a computer, or to any other technology or technical field.
Applicant contends, see page 11, that “the claimed elements described a specific improvement per the patent specification”. Examiner respectfully disagrees. As described by the Specification of the corresponding U.S. Pub. 2017/0178111, [0043] “A programme manager defines a programme or set of programmes and a set of rules to specify how each programme will apply to the different user profiles. A programme manager then creates 44 scripts that are provided to the payment devices, via the terminals or the card issuers” and [0049] “Scripts are distributed to the terminals by the programme manager, see above, e.g. via a banking infrastructure”, the Specification does not provide further details to show an improvement to the technology, but rather recites mere “apply it” wherein the terminal is merely receiving and storing the script (e.g. “holding script”) that has been created and sent by another program (e.g. programme manager). The terminal merely holding a script and transmitting the script does not provide clear support on how it improves the technology or how it even shows that the transaction is being conducted offline, but merely recites that the stored instructions are sent based on the received user profile (e.g. token), as disclosed by Specification [0043] “The use of profiles associated with each programme allows the programme manager to distribute a single script to all users, where the use of the script will be determined based on the profile associated with the user. In preferred embodiments, the scripts are distributed to the cards by the terminal when they enter in contact” and [0064] “It is used to allow the terminal to locate any script that needs to be passed to the card, i.e. card specific scripts that may be applicable to the payment application”, wherein the terminal is just an intermediate device used to pass the script. Contrary to the court’s holding in Cosmokey, which explained that the Specification provided further details of significantly reducing the complexity of the authentication function and clear comparison to the prior arts and conventional system that supported an improvement by using fewer resources, less user interaction, and simpler devices (page 13), the Applicant’s Specification is not clear of whether the invention, considering the additional elements individually and/or as an ordered combination, would provide a technological improvement.
Applicant contends, see pages 12 to 13, that the claims “provide improvements to the managing of multiple commodity point balances in transaction systems”. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the user interacting with the merchant to use multiple commodities (e.g. reward points, coupons, gift cards, etc.) and the merchant debiting the corresponding value amounts are part of the abstract idea, wherein the additional elements are generic computer components merely being applied to implement the abstract idea (e.g. payment device holding multiple commodities, interacting with the terminal to conduct transactions, etc.). The claimed invention is merely applying generic computer components to perform generic functionalities, such as receive data, compare data, and transmit data, which does not show an improvement to the functioning of a computer. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 13 to 14, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al. (U.S. 7,324,976) discloses method for facilitating interactions between computing systems, such as by performing transactions between parties that are automatically authorized via a third-party transaction authorization system, by which includes authorization instructions which are predefined instruction rule sets stored associated with a reference token.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697